Title: To Alexander Hamilton from William S. Smith, 17 February 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade Feby. 17th. 1800
          
          I have the honour to acknowlege the receipt of your Letter of the 30th. ulto. from Albany enclosing three affidavits relative to a Circumstance which took place at Canajoharie, while Capt. Kirkland was on his march to join his Regt. I have obtained from Doctor Douglass and others a narative of the Circumstances somewhat different from that detailed in the papers transmitted, which I shall Submit to your perusal as soon as Doctor Douglass’s health will permit him to commit them to paper, it appears to me that Capt. Kirklands conduct on the occasion did not spring from any individual pre-arrangement of his own, so much, as from the solicitude of his friends (and he had many there) who absolutely took the lead and forced the question, to the point apparently so improper on the part of Capt. Kirkland
          It is a fact satisfactorily assertained to my mind, that the Lawyers employed and present at the time did advise Capt. Kirkland, to march with his men, being by the incorrectness of the Sheriff and the Plantiffs associates, perfectly exonorated from the pressure of that particular suit, from in the aspect it then wore—Capt Kirklands friends did offer to compromise with Mr. Gridley, but he was warm and intemperate, and declined accepting it
          Capt. Kirkland does not deny the debt, and is ready and willing to discharge it, by such instalments as his present abilities will admit of.
          Considering the present very bad state of his health, injured by his assiduities and attention as an officer, in this very humid and unpleasant season, I have not thought proper, fully to communicate the contents of your Letter to him—humanity forbids it, in his present situation, and from the terms you were pleased to make use of—I do not doubt you will approve of my endeavouring to gain information on the subject, in as delicate a mode as possible which while — may place the question in a different point of light before you, may possibly in some degree lessen the unpleasant impressions made on your mind by the statement of those, who appear disposed to incommode Capt. Kirkland, without a prospect of benifitting themselves—I must at the same time confess I feel very sensibly for his situation, considering the delicate state of his health, and what I flattered myself from some Circumstances were his prospects—
          He is the most attentive officer in the Regt. more disposed and more competent to do his duty than any other of his grade at present with his Regiment—the Regiment can illy spare him If however, it should be your wish, that I should act more sternly with him, you will of course be obeyed
          I have the honor to be Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th
          
        